April 3, 1949



mmolrblo s. J. 18aaoka
Qhalnmn, luaiaIalmmdtteo,
Boueo of Repromntatlvos
AWtiB,  Taxaa
Doar Sirr                         Opinion lfo.v-129
                                   I&r OonstltmtlonnlityOS H. B.
                                       SS8,sotBLe&irlwmo,rola-
                                       tire to dellnquemtmm&r.

         Your reqwatfor UI opinionupon the                    abeve   aub-
jeat matter Is na follkmw~:
          "I am haraith en01001 aeepyofeblll,                                ,
    bOlta@ known as lbluoBill 52 , with rorr 100111-
    ants whloh ha8 to do with beSUing dellnqeu&t
    par&~    pr8tIdIng that dellawent mxentm are
    gailty oi misdomsanorand gre8orIbIaga pawlOx.
    A qwstieloaba been raiseda8 to the oma%l$a-
    tlonalltyOS thie pro oood loglslatlon.Aa
    ohairman of t& a410 L m Comitt.0, it ha8 wan
       oated thst X nfor this bill to you for an
    :3&m  m to its eonutleutIoMlIh~.
            *It   O~QM to the writer that tho bill u
             ia a
    submIt.te&               bit l+wely'dra*mIn at- in:
                         llttlo
    t-cllrpting to dof,itns
                          a admIti offemo. You dll
    noto that It say@1 'who fall8 or odte to lxor-
    d~~dyso~le         &IUgonao In tha oontxelof roah
                It oeoum to tho writer that the ma-
    tlon k *reasowblo dIllgoaoo*when a 0x3JMl
    ofionse or penalty la sought to be defineds&&l4
    bo a llttlo am?e o%plIeIt. It itwtherpratidoa?
     * * * wh o fa llso r o mitsto lxeroluo nasoaable
    dlll~otepxwent                  ouoh ohild fromboeosiagdo-
    liaquent      in morals       or integrlt~   are guilty    of
     jmonlle delinquonaj.
Honorable     :i. J.   18Sr;OkS   - tage 2



              *Aa to thla quotationwe bollevc that tho
     0fra00  ia not suirieim3tiy doflccd and 31cdoecr-
     taln. It furthor pmvldcc * *** end nb~ ahcll
     wllfully pennIt auoh ehlld to csaeoletc with
     vloIouc or lmmrcl perconc or pcrconc who aro
     erimlaclc .* It cppeerc to uc that thla olcuco
     would noooaaltctoa doflnltlonof *vlaic+ucor
     lmorrl QOIUOM* with rruohoortclcty thct the
     person ohcrgoQ would know who rloiocc and l&moral
     ponona am. He thfak IIU'ther   that those *orha
     are orImlmla*, - tkct ft should acrtalnl~ say:
                    penaita such ohlld Taoassooisto
     with v o out or imicorslpersona or persons who
     ‘who w
     are orlmkuclo.~
              "Thr bill fcxther pr~ldoc:     1 t 0 0 or
     pornitcuoh ohlld to wcndcr'tho ctrcotc in Idlo-
     ma8 or to boeoma c bcbltccl tmcct    fromaahoel.*
     It eoourc to ua that lf suoh olauce la cuftl-
     olintlg oe~clc, waioh we hcrdly bclfsve It ifi,
     It o o r Sa I.uly
                   lhedia prorido that the parout should
     'kuowI~&' pormlt the ohlld to da these t;hI?~m.~
          Wo bavo oerofully oxomlmod Hoaco Bill So. 5X3 whloh
aooorpaalsdyour roqtmct - Bltlo end body. Tho title to the
Bill la good, end oomondably ahoti. Wo find no ?ault   wI8h It.
Nor IO there au]r.ooaatItutlonclor atctctorJIviac in tho boar
or tkc Bill.
          Wo thoak you ror your odtlocl cncl~lo of tits all1
aa to its legs1 coftioleney. ft hcc beet helpful to ca. Eew-
ever, tho points as to phrcclng sup&pctod by fi~a e to tha mer-
ltc of tkc El11 rather thn ot Its valldlty. Ta othor wotic,
lt la moroly a qucctlon of the sccl lntcntloa of tin Le&alcturc
co to what they want to srko cc offeace, l.o., whother thef wect
                          t or the parent an ot?ence;~or tho
                          erd to pmpcr ccfcgucrdlngof the ohlld,

          Oorpas Jurlc Seouudum,Vol. 88, Seatlon'SO,doallng
with tho tl%le CRIMSNeL LA%, b8 thla to oaf:
            "By the esprosstOn!iCof a statute gullfy
      knowlodgo  la cwotiaac amQe an eacenflal   j.n-
      gredlont of the effetice,  ac whcro it reqnlma
      the cot to bo lono .*kn~wl~&y’ , do.    bn tb
      other hand, tho Logiolaturomay torbld the
      doing or er the failure  to do en sat and make
      its oomcIcclon or omlsslo,n  arlml~a1 without
      regard to the intent or knowlodqo or the door,
      and If auoh lexlalativeintention sppeexs the
      oourtc met dive ft.erreot, mnd in suoh oasec,
Honorable S. J. Isaaoks - Page 3


     ths dolng of the lnhlblted mot oonstltatasthe
     orlme, and the moral turpitude or parity of fhs
     motive by whloh lt was pronpted, and knowledge
     or l~oranoe of lta orlmlnel ohazaoter,are lm-
     nmterlal olrowtanser on the qaestlon of guilt;
     suoh lsglslatlonIs enaoted and la sustained,
     for the most part, on grounds of naoessity,
     and le,n~t~v~olatlveof the federal oonsfito-
     tion.       .
          Pappas v. State, 188 S. '$.52, by the Suprems
Court of Tanne0see, deolaras:
          *It being olear that in statutory offenors
     a orlmlnal intent or fraudulent intent 1s not
     always essential, it 1s equally olear that whsther
     thr solenter is a material element of the oriar
     or not atit bo determined by the languagr used
     by the Legislaturein dsflninrJthe offsnse.
          *In the statuts under oousldrratlonths
     word8 *wlilfuiiy*or ~knowlnglg*are nowhars to
     be found. Thsse are ths usual words wed by
     the law-making power whsn it fs oontsmpla6ed
     by tham that the Intention of the person vlo-
     latlng the'statnteshould be oonslderedas %he
     material 61ement.n
          In Tsxar Liquor Control Board v. Duvi~ll,~
                                                   170 S. W.
(Ed) gZ0, a oasa of sanosllatS.onof a llosnes for eaployiag  l
mlnor less than 16 years of age, it 1s said:
          "The prohlbltsd aot of employinga minor
     In a position fraught with ttiptetlonsthat may
     lsad to a life of dleslpatlon,la deolared in
     unquallfled$slies,unrsllev,ed by any langsag   :~.
     lmpertlngthat knowledge of the age of the
     minor, or that either good faith or Intent
     wee an element of the offense. In authorlz-
     lnr the oanoellatlonof a llosnse for the
     sporadlo sale of~beer to a person under
     twenty-oneyears of ago, the sama Artlels
     of the statute, in Subd. l(a), provides that
     sush sale must be knowingly mado; but with
     refarsnoe to the offense of sreater enormity,
     .that14, of amplo~lng a minor In 8 business
     where he is oonstantly,day after day, ax-
     posed to a tsmptatlon that my result in his
     beoomlng an lnebrlate, no snob qualifying
     language la found.
Honorable   S. J. Isaaoks - Page 4


          “This oon6txuotlonof the statute     14
     in llno with that (~iron slmllar statutu,
     not only by our oourts but by ooartr the
     eeuntryover. In Peaooak v. LImburger, 9%
     Tax. 858, 66 8. IV.TM, our Supreme Court
     atiwerlng oertlfled question, held that a sale
     of liquor to a n&nor oonatituted  a brsaoh of
     ths dsaler's bond, whether thz :e$lp knsr
     the faot of inorlty or not,         .



          House Bill 538, 50th Legislature,orsat-
     lne;tb offsim8 of dsllnqoenoyof pars&, mak-
     ing if an offense by ona *who falls or omltr
     to exerolss reasonable dlllgsnse in the ooatrol
     of such ohlld* without prssorlblagfurther that
     suoh failure or omlsslon was %uowlngliym,does
     not make the atetuto void. This present4merely
     a mattsr of oohstruotloa as to the ma1 lnteu-
     tlon of'the Legislatureas to.what would oonsM-
     tee  the offsuse, and goss to ths merlto rather
     than the oonstittitloualltyof the Bill.
                                         Yours very truly,
                                     hl?I!CRRBYOERERAL OF TBZAS

                                     By (Signed)0010 spew
                                                Aasl8taat

     APPROVED APB 7, 1847
     /a/ Prloe Dan101